DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument regarding the rejection of Claim 1 and those depending therefrom under 35 U.S.C. 112(b) on Page 7 has been fully considered but is not persuasive. Although the sensor determines a position of the coupler within the housing, the determination of the position of the coupler is not used, nor influences, the later claims. The disclosure teaches that the sensor is capable of providing accurate pullback position information to the imaging module, such as indicating a position of the first telescope relative to the second telescope (Page 13), which applicant argues “helps a clinician understand, for example, the relative position of the driveshaft, and, thus, the imaging device.” However, such a concept is not embodied in the claims. In order to overcome the rejection, it is suggested applicant amend the claims to embody this concept. The rejection of Claim 1 and those depending therefrom under 35 U.S.C. 112(b) is maintained.
	Applicant’s argument regarding the rejection of Claim 1 under 35 U.S.C. 103 over Chu in view of Hiltner, Claim 2 under 35 U.S.C. 103 over Chu and Hiltner further in view of Hutchins, and Claim 3 under 35 U.S.C. 103 over Chu and Hiltner further in view of Schaevitz on Page 8 has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Chu, Hiltner, Hutchins, and Schaevitz remain applicable to the invention as claimed.

Claim Objections
Claim 1 is objected to because of the following informalities: a minor error in antecedent basis. The claim should be amended to read “an intermediate shaft” in order to establish proper antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and those depending therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, “a sensor” renders the claim indefinite because the limitations presented by the sensor (“determine a position of the coupler within the housing”) is not utilized further in the claims. The disclosure provides no further clarification, only that the sensor is capable of providing accurate pullback position information to the imaging module, such as indicating a position of the first telescope relative to the second telescope, as on Page 13 of the specification, but does not provide what exactly is done with such data information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 5967984) in view of Pantages et al. (US 6517528) and Hiltner et al. (US 20150182190).
Regarding Claim 1, Chu teaches a catheter assembly for an ultrasound system, (Column 1 Lines 47-50 “a catheter having a catheter body of extended length for insertion within a body of a living being. The catheter also includes an ultrasound imaging device”), the catheter assembly comprising:
a) a distal section, (Column 4 Line 5 “distal portion 30a”), comprising a distal sheath (Fig. 3, re-produced below, where the catheter body 12 provides a sheath around the central lumen 16, drive shaft 18, and transducer 20);
b) a proximal extension, (Fig. 1, re-produced and annotated by examiner below), comprising a proximal sheath (further shown in Fig. 1, re-produced below); 
c) a pullback slider arrangement disposed between the distal section and the proximal extension, (Fig. 1, re-produced and annotated by examiner below), the pullback slider arrangement comprising a housing defining a slit, (Fig. 8, re-produced and annotated by examiner below), a coupler disposed within the housing, (Column 4 Line 18 “motor coupler 40”), and a slider handle, (Colum 4 Line 29 “thumb control 46”), extending through the slit, (Fig. 8, re-produced below), and coupled to the coupler, wherein the slider handle and the coupler can be manually slid along the slit in the housing (Column 4 Lines 27-33 “drive shaft 18 and, hence, transducer 20, are axially translatable, (i.e., arrow 44) within catheter body 12 through the use of thumb control 36. A physician places his/her thumb on thumb control 46 and pushes and pulls thumb control forward and backward (right and left, respectively, in the figure) to slide transducer 20 within catheter body 12.”); 
d) wherein the coupler of the pullback slider arrangement is coupled to the rotatable driveshaft to manually move the rotatable driveshaft backwards and forwards by moving the slider handle (Column 4 Lines 17-20 “drive shaft 18 is mechanically coupled to a motor (not shown) through a motor coupler 40. Motor coupler 40 permits the motor to rotate (arrow 42, FIGS. 3 and 7) drive shaft 18, and, hence, transducer 20,” Column 4 Lines 27-33 “drive shaft 18 and, hence, transducer 20, are axially translatable, (i.e., arrow 44) within catheter body 12 through the use of thumb control 46. A physician places his/her thumb on thumb control 46 and pushes and pulls thumb control forward and backward (right and left, respectively, in the figure) to slide transducer 20 within catheter body 12.”); 
e) an imaging device coupled to the distal end of the driveshaft, (Column 3 Lines 61-64 “Catheter body 12 includes a central lumen 16 within which an ultrasound imaging device having a drive shaft 18 and an acoustic transducer 20 is disposed” and Fig. 3, re-produced below), with rotation of the driveshaft causing a corresponding rotation of the imaging device, (Column 4 Lines 19-20 “Motor coupler 40 permits the motor to rotate (arrow 42, FIGS. 3 and 7) drive shaft 18, and, hence, transducer 20”), the imaging device comprising at least one transducer, (Column 3 Lines 61-64 “Catheter body 12 includes a central lumen 16 within which an ultrasound imaging device having […] an acoustic transducer 20 is disposed.”), configured and arranged for transforming applied electrical signals to acoustic signals, (Column 5 Lines 13-15 “to allow the acoustic energy produced by transducer 20 to be efficiently transferred to the surrounding vessel and tissue.”), and also for transforming received echo signals to electrical signals (Column 5 Lines 38-42 “Images displayed on a display screen of the ultrasound monitor (not shown) are built from reflections received from a sweep of the area to be imaged using the known angular position of the transducer and the range (distance) of the return reflections.”); and 
f) at least one conductor extending along the distal section, the proximal extension, and the coupler and coupled to the imaging device for carrying the electrical signals (Column 4 Lines 21-24 “Within cone coupler 38, wires (not shown) that are electrically connected to transducer 20 and disposed within drive shaft 18 are electrically connected (not shown) to an ultrasound monitor (not shown),” where if the wires are disposed within drive shaft 18, they extend along the distal section, the proximal extension, and the coupler).

    PNG
    media_image1.png
    201
    716
    media_image1.png
    Greyscale

Fig. 3 of Chu


    PNG
    media_image2.png
    296
    704
    media_image2.png
    Greyscale

Fig. 1 of Chu

    PNG
    media_image3.png
    276
    704
    media_image3.png
    Greyscale

Fig. 8 of Chu
However, Chu does not explicitly teach a sensor disposed within the housing of the pullback slider arrangement to determine a position of the coupler within the housing; an elongated, rotatable driveshaft having a proximal end and a distal end and extending along the distal section, the proximal extension, and the pullback slider arrangement, wherein the proximal end is configured and arranged for coupling to a motordrive for rotating the driveshaft; and wherein the rotatable driveshaft includes a proximal driveshaft coupled to a proximal end region of the coupler, and intermediate shaft coupled to a distal end region of the coupler, and a distal driveshaft coupled to the intermediate shaft.
In an analogous drive and rotatable catheter field of endeavor, Pantages teaches a catheter assembly for an ultrasound system, (Column 4 Lines 66-67 “ultrasound imaging catheter system 100”), the catheter assembly comprising:
a) an elongated, rotatable driveshaft, (Column 5 Lines 18-19 “flexible catheter drive shaft 110” and Claim 1 “A catheter, comprising: an elongate member; a catheter drive shaft to which torque can be applied, the catheter drive shaft being rotatably disposed within the elongate member”), having a proximal end and a distal end, (Fig. 1, annotated and reproduced by examiner below), and extending along the distal section, (shown in Fig. 1, reproduced below), the proximal extension, (Column 5 Line 24 “drive cable 116” and Column 9 Lines 15-17 “the clutch assembly 200 automatically engages the motor drive shaft 184 with the drive cable 116”), and the pullback slider arrangement, (Column 8 Lines 39-40 “pullback arm 190 of MDU 104”), wherein the proximal end is configured and arranged for coupling to a motordrive, (Column 5 Line 5 “MDU 104”), for rotating the driveshaft, (Column 7 Lines 19-31 “The cylindrical member 214 includes a proximally facing receptacle 216 with a cavity 218 formed therein for receiving the distal end of a rigid motor drive shaft 184 from the MDU 104, when the catheter hub 132 is mated with the MDU hub 186. To facilitate proper and firm engagement with the motor drive shaft 184, the receptacle 216 and motor drive shaft 184 are keyed, such that the receptacle 216 rotatably engages the motor drive shaft 184 when inserted into the cavity 218. The driver member 204 is held in longitudinal abeyance by a rigid arcuate member 158, which is mounted through the housing 134 and engages an annular recess 160 formed in the cylindrical member 214” and Fig. 2, reproduced below); and 
b) wherein the rotatable driveshaft, (Column 5 Line 18-19 “flexible catheter drive shaft 110”), includes a proximal driveshaft coupled to a proximal end region of the coupler (Fig. 1, annotated and reproduced by examiner below), and intermediate shaft coupled to a distal end region of the coupler (Column 7 Lines 39-40 “The catheter hub 132 further includes an inductive coupler 162” and Fig. 1, annotated and reproduced by examiner below), and a distal driveshaft coupled to the intermediate shaft (Fig. 1, annotated and reproduced by examiner below).

    PNG
    media_image4.png
    474
    803
    media_image4.png
    Greyscale

Fig. 1 of Pantages

    PNG
    media_image5.png
    293
    718
    media_image5.png
    Greyscale

Fig. 2 of Pantages
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Chu and Pantages because the combination decreases the risk of damaging tissue within the patient as the elements of the catheter rotate, as taught by Pantages in Column 1 Lines 27-30.
However, Chu modified by Pantages does not explicitly teach a sensor disposed within the housing of the pullback slider arrangement to determine a position of the coupler within the housing.
In an analogous intravascular imaging field of endeavor, Hiltner teaches a catheter assembly for an ultrasound system, ([0017] “catheter 102 may include a transducer 108 within distal end 106 configured to emit and receive wave-based energy and generate imaging data--e.g., to image the area of interest within the patient 118. […] system 100 is an IVUS system, transducer 108 may comprise an ultrasound transducer configured to emit and receive ultrasound energy and generate ultrasound data.”), the catheter assembly comprising: a sensor, ([0020] “position sensor 122”), to determine a position of the coupler, ([0039] “cradle 148” and Fig. 4B, re-produced and annotated by examiner below).

    PNG
    media_image6.png
    459
    665
    media_image6.png
    Greyscale

Fig. 4B of Hiltner
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hiltner because the combination provides a determination of the position of the coupler within the housing, which may further provide insight as to positions of other elements, such as the imaging device at the distal end of the driveshaft, Additionally, the position sensor ensures proper linear displacement of the catheter, which enhances the procedure efficiency. If the catheter is displaced too far or too little, the distal end of the catheter will not reach the intended target region to be imaged.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 5967984), Pantages et al. (US 6517528), and Hiltner et al. (US 20150182190), as applied to Claim 1, further in view of Hutchins (US 20140142436).
Regarding Claim 2, the modified assembly of Chu teaches all the limitations of Claim 1, as discussed above. However, the modified assembly of Chu does not explicitly teach wherein the housing of the pullback slider arrangement comprises a control button, wherein actuation of the control button provides a signal related to a pullback procedure.
In an analogous catheter pullback field of endeavor, Hutchins teaches a catheter assembly, ([0013] “the invention relates to a combination catheter pullback section”), for an ultrasound system, ([0049] “The probe tip can include a beam director and/or an ultrasound transducer.”), wherein the housing of the pullback slider arrangement comprises a control button, ([0059] “The PIU 100 can include one or more actuatable controls 103 such as switches or buttons. Portions of the PIU cover 105 are shown with respect to various components of the PIU 100. In one embodiment, the controls 103 are positioned relative to holes defined by the PIU cover 105” and Fig. 2, re-produced below), wherein actuation of the control button provides a signal related to a pullback procedure ([0060] “Similarly, the PIU 100 is configured to cause the probe which includes imaging core 102 to be withdrawn from the vessel at a constant rate as the image is being acquired during a pullback.”).

    PNG
    media_image7.png
    471
    712
    media_image7.png
    Greyscale

Fig. 2 of Hutchins
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the teachings of Hutchins because incorporating a control button for providing a signal related to a pullback procedure allows for ease of use of the operator, providing ergonomic handling while also allowing the operator to control when the pullback procedure occurs. Controlling when the pullback procedure occurs may be beneficial to the operator in order to ensure the imaging procedure is carried out efficiently and of the highest quality.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 5967984), Pantages et al. (US 6517528), and Hiltner et al. (US 20150182190), as applied to Claim 1, further in view of Schaevitz (“Finding the right sensor for linear displacement”).
Regarding Claim 3, the modified assembly of Chu teaches all the limitations of Claim 1, as discussed above. Furthermore, Hiltner teaches wherein the sensor is a resistive, ([0022] “The position sensor 122 can comprise, for example, a potentiometer”), or a magnetic sensor ([0022] “The position sensor 122 can comprise, for example, […] a linear variable differential transformer”).
However, the modified assembly of Chu does not explicitly teach wherein the sensor is an optical, capacitive, or inductive sensor.
However, in an analogous position sensor field of endeavor, Schaevitz teaches wherein a sensor [for position determination] is an optical, capacitive, or inductive sensor (Paragraph 5 “The most frequently used electromechanical linear position and displacement sensors can be divided into six basic technologies: resistive, capacitive, inductive, magnetic, time-of-flight, and pulse encoding,” where pulse encoding sensors operate on an optical basis.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the teachings of Schaevitz because the choice of sensor may depend on the physical attributes of the device and its application. One of ordinary skill in the art may expect reasonable success with the combination as the sensors are known in the art as being the options available to choose from as a linear position and displacement sensor. Additionally, optical sensors offer a number of advantages, such as increased sensitivity compared to existing techniques, having ability to be lightweight and very small in size, low attenuation, low power, and wide bandwidth, all of which are beneficial when designing an assembly configured to be inserted into a patient. Furthermore, resistive sensors offer advantages such as durability, low noise, and a good dynamic range, which is ideal in determining positioning. Capacitive sensors provide the advantages of higher sensitivity and a very good resolution and frequency response. Inductive sensors provide the advantages of ease of installation, predictable results and performance, a high switching rate, and ability to withstand extreme environmental conditions. Lastly, magnetic sensors provide the advantages of being low-cost, small in size, long operation period, ability to detect through various materials and are reliable even with fast processes. Each sensor type provides its own specific advantage that may be beneficial in the design of the catheter assembly, depending on its place of use, patient, materials available, or size.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793